Marshall,. J.
The merits of this case are not involved on this appeal, and will not, therefore, be discussed or determined in any way. The learned counsel for the appellant discourses in his brief very earnestly and forcibly against the wrongs which he insists are being inflicted upon nonresident landowners in that section of the state where the lands described in the complaint are located. If his contentions are in accordance with the truth, the situation is to be deeply deplored and promptly remedied when the facts are established and the time shall have arrived for the law to be judicially declared. But we have here the simple question to deal with of whether the lower court abused its judicial discretion in refusing to restrain the sale of plaintiff’s lands pending the determination of the controversy in respect to the validity of the taxes.
Injunctions i/n limme are granted for the purpose of preserving the status quo when that seems reasonably necessary in order that the final judgment may be effective to remedy the wrongs complained of. It is only where it is clear that .temporary relief for the purpose indicated is essential, if all the equities of the complaint are denied under oath, that judicial discretion is liable to be abused by not granting it *375on such terms as will adequately protect the defendant from serious injury or inconvenience if the court shall finally decide that the plaintiff is not entitled to the relief demanded in the complaint. Valley I. W. Mfg. Co. v. Goodrick, 103 Wis. 436.
The foregoing statement of the rule governing the situation presented to the trial court sufficiently shows that the order appealed from must be affirmed. As said by respondents’ counsel, there will be ample time to bring the controversy between the parties to this cause to a final conclusion before plaintiff’s title can be disturbed or injuriously clouded by a tax deed. The mere filing of a Us pendens will unquestionably bind all persons, claiming under any tax sale that may be made, by the judgment that may be entered in the action, and perfectly protect plaintiff from serious in-.iury-
By the Oowrt.— The order appealed from is affirmed.